DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/6/20 has been entered.

Response to Arguments
The amendments of 10/6/20 have been entered. The amendments, including cancellation of claims, have overcome the previously presented 112(a), 112(b), and 112(d) rejections presented in the final rejection of 8/18/20. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gene Pierson on 3/26/21.
The application has been amended as follows: 
IN THE CLAIMS 
Claim 45, line 6 “a casing” is amended to --a casing cemented in the well--
Claim 45, line 10 “the well” is amended to --the casing--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Beckett (US 20190186228 A1) is the best available reference. As modified, Beckett teaches a majority of the claimed invention, as discussed in the previous Office Actions and most recently in the final rejection of 8/18/20. 
	However, as presently amended, method claim 25 recites that “the fracturing procedure includes a perforation gun misfire”, method claim 44 recites “the fracturing procedure includes a frac operation screen out”, and method claim 45 (as amended above) recites that the step of “setting the frac plug at a desired depth across a casing cemented in the well” and “the fracturing procedure occurs after cementing the casing”. In each claim, the method step of “breaking the rupture disc […] based on the first pressure associated with the fracturing procedure” is recited.
	While Beckett does teaches breaking a rupture disc, this occurs as a part of a cementing operation. Para 0040, in describing this rupture disc breaking states, “The pressure may refer to the pressure in the space between the bottom wiper plug or its rupture disk and the introduced cement slurry, the pressure of the introduced cement slurry, the pressure of the top wiper plug, the pressure of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676